


CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS AGREEMENT is entered into as of December 1, 2014 (the “Effective Date”) by
and between Jesper Andersen (the “Executive”) and INFOBLOX, INC., a Delaware
corporation (the “Company”).
1. Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of April 1, 2015 (the “Expiration Date”) or the date
the Executive’s employment with the Company terminates for a reason other than a
Qualifying Termination as described in Section 4(f); however, if a definitive
agreement relating to a Change in Control has been signed by the Company on or
before the Expiration Date, then this Agreement shall remain in effect through
the earlier of:
(a) The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination as described in Section 4(f), or
(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company for a
reason described in Section 4(f).
2. Severance Payment.
(a) Severance Benefit in Absence of Change in Control. If the Executive is
subject to a Qualifying Termination more than two (2) months prior to or more
than twelve (12) months after a Change in Control, then the Company shall
continue to pay the Executive his or her annual base salary over a twelve (12)
month period. Such severance benefit shall begin on the 60th day following
Executive’s Qualifying Termination (or, if such day is not a business day, on
the first business day thereafter), in accordance with the Company’s standard
payroll procedures, and the first installment of these severance benefits shall
include a catch-up payment covering the amount that would have otherwise been
paid during the period between Executive’s Qualified Termination and the first
payment date.
(b) Change in Control Severance Benefit. If the Executive is subject to a
Qualifying Termination within two (2) months prior to or within twelve
(12) months after a Change in Control, then the Company shall pay the Executive
his or her annual base salary and annual bonus. Annual bonus shall be determined
based on the higher of (i) the annual rate in effect immediately prior to the
actions that resulted in the Qualifying Termination or (ii) the actual bonus
paid to Executive for the immediately preceding fiscal year. Such severance
benefit shall be paid in a cash lump-sum, which will be paid on the 60th day
following Executive’s Qualifying Termination (or, if such day is not a business
day, on the first business day thereafter), in accordance with the Company’s
standard payroll procedures.
(c) Equity Acceleration. As to each stock option, restricted stock award, or
restricted stock unit award (each, an “Award”) granted to Executive after the
Effective Date, the following acceleration benefits will apply to the Award. If
Executive is subject to a Qualifying Termination under Section 2(a) above, then
vesting of the Award will accelerate as if Executive had continued in service
for an additional twelve (12) months. If Executive is subject to a Qualifying
Termination under Section 2(b) above, then vesting of the Award will accelerate
in full; however, if the Award is not subject to time-based vesting or vesting
is triggered by achievement of specified performance goals, then vesting will
accelerate as to 50% of the unvested portion of the Award, measured at the time
of cessation of employment. The foregoing will also apply to any equity award
granted under the Company’s 2012 Equity Incentive Plan that is not a stock
option, restricted stock award, or restricted stock unit award.
(d) Health Care Benefit. If the Executive is subject to a Qualifying
Termination, and if the Executive elects to continue his or her health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following the termination of his or her employment, then the Company shall pay
the Executive’s monthly premium under COBRA for coverage for Executive and
Executive’s eligible dependents until the earliest of (i) the close of the
twelve (12)-month period following cessation of his or her employment or
(ii) the expiration of the Executive’s continuation coverage under COBRA. In the
sole discretion of the Company, the Company may in lieu of this benefit pay the
Executive a lump sum in the amount of the applicable number of months of COBRA
premiums at the rate in effect on Executive’s Qualifying Termination and such
benefit may be conditioned on Executive timely electing COBRA benefits.

1



--------------------------------------------------------------------------------






(e) General Release. Any other provision of this Agreement notwithstanding,
subsections (a) and (b) above shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims. The release must be in
the form prescribed by the Company, without alterations. The Company will
deliver the form to the Executive within 21 days after the Executive’s
Separation. The Executive must execute and return the release within 30 days
from receipt of the form.
(f) Section 409A. To the extent (i) any payments to which Executive become
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the date of Executive’s “separation
from service” (as such term is at the time defined in regulations under Section
409A of the Code) with the Company; or (ii) the date of Executive’s death
following such separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Executive, including (without limitation) the additional twenty percent (20%)
tax for which Executive would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to Executive or Executive’s beneficiary in one lump sum
(without interest). Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. To the extent that any provision of
this Agreement is ambiguous as to its exemption or compliance with Section 409A,
the provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.
3. Covenants.
(a) Non-Solicitation. During the Executive’s employment with the Company and
during the twelve-month period following his or her cessation of employment, the
Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit the employment of any employee or consultant of
the Company or any of the Company’s affiliates, whether on the Executive’s own
behalf or on behalf of any other person or entity. The Executive and the Company
agree that this provision is reasonably enforced as to any geographic area in
which the Company conducts its business.
(b) Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.
(c) Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve-month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor. The Executive further agrees that, during this
twelve-month period, he or she shall not in any way or by any means disparage
the Company, the members of the Company’s Board of Directors (the “Board”) or
the Company’s officers and employees.

2



--------------------------------------------------------------------------------






 4. Definitions.
(a) Definition of “Cause.” For all purposes under this Agreement, “Cause” means
any of the following: (i) Executive’s conviction of or plea of nolo contendere
to a felony or a crime involving moral turpitude; (ii) an act by Executive which
constitutes intentional misconduct in the performance of Executive’s employment
obligations and duties; (iii) Executive’s act of fraud against the Company or
any of its affiliates; (iv) Executive’s theft or misappropriation of property
(including without limitation intellectual property) of the Company or its
affiliates; (v) material breach by Executive of any confidentiality agreement
with, or duties of confidentiality to, the Company or any of its affiliates that
involves Executive’s wrongful disclosure of material confidential or proprietary
information (including without limitation trade secrets or other intellectual
property) of the Company or of any of its affiliates; (vi) Executive’s continued
material violation of Executive’s employment obligations and duties to the
Company (other than due to Executive’s death or Disability) after the Company
has delivered to Executive a written notice of such violation that describes the
basis for the Company’s belief that such violation has occurred and Executive
has not substantially cured such violation within thirty (30) calendar days
after such written notice is given by the Company; or (vii) Executive’s failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
Executive’s cooperation.
(b) Definition of “Change in Control.” For all purposes under this Agreement, a
“Change in Control” means the occurrence of any of the following events: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“Exchange Act”) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (iii) the consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; or (iv)
any other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company); provided
that in all cases the Change in Control shall qualify as a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under Section 409A of the
Code.
(c) “Definition of Code. For all purposes under this Agreement, “Code” means the
United States Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder.
(d) Definition of Disability. For all purposes under this Agreement,
“Disability” has the meaning set forth in Section 22(e)(3) of the Code.
(e) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean (i) a change in the Executive’s authority or responsibilities
that materially reduces his/her level of authority or responsibilities; (ii) a
10% or greater reduction in his or her level of compensation, which will be
determined based on an average of the Executive’s annual Total Compensation for
the current calendar year; unless such reduction is no greater (in percentage
terms) than compensation reductions imposed on substantially all of the
Company’s employees pursuant to a directive of the Board; (iii) a relocation of
Executive’s place of employment by more than 35 miles, provided and only if such
change, reduction or relocation is effected by the Company without Executive’s
consent; or (iv) the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement. For purposes
of the foregoing, Total Compensation means total target cash compensation
(annual base salary plus target annual cash incentives). For the Executive to
receive the benefits under this Agreement as a result of a voluntary resignation
under this subsection (e), all of the following requirements must be satisfied:
(1) the Executive must provide notice to the Company of his or her intent to
assert Good Reason within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iv); (2) the Company will have
30 days from the date of such notice to remedy the condition and, if it does so,
the Executive may withdraw his or her resignation or may resign with no
benefits; and (3) any termination of employment under this provision must occur
within six (6) months of the initial existence of one or more of the conditions
set forth in subclauses (i) through (iv). Should the Company remedy the
condition as set forth above and then one or more of the conditions arises again
within twelve (12) months following the occurrence of a Change in Control, the
Executive may assert Good Reason again subject to all of the conditions set
forth herein.

3



--------------------------------------------------------------------------------




(f) Definition of “Qualifying Termination.” For all purposes under this
Agreement, “Qualifying Termination” shall mean a Separation as a result of (1)
the Company terminating the Executive’s employment for any reason other than
Cause; or (2) the Executive voluntarily resigning his or her employment for Good
Reason.
(g) Definition of Separation. For all purposes under this Agreement,
“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.
5. Successors.
(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
6. Golden Parachute Taxes
(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 6(b) hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Agreement or any other applicable agreement,
or (B) provided as to such lesser extent which would result in no portion of
such Payments being subject to the Excise Tax (“Reduced Amount”), whichever of
the foregoing amounts, taking into account the applicable federal, state, local
and foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 6(a)(ii)(B) above applies, then any reduction
in payments and/or benefits required by this Section 6 shall occur in the
following order: (1) reduction of cash payments; (2) reduction of acceleration
of vesting of equity awards; and (3) reduction of other benefits paid to
Executive. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive’s Equity Awards. If the Internal Revenue Service
(the “IRS”) determines that any Payment is subject to the Excise Tax, then
Section 6(b) hereof shall apply, and the enforcement of Section 6(b) shall be
the exclusive remedy to the Company.
 (b) Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.

4



--------------------------------------------------------------------------------








7. Miscellaneous Provisions.
(a) Other Severance Arrangements. This Agreement supersedes any and all cash
severance arrangements, including on change in control, under any prior
separation, severance and salary continuation arrangements, programs and plans
which were previously offered by the Company to the Executive, including
severance arrangements pursuant to an employment agreement or offer letter (but
excluding arrangements related to equity). In no event shall any individual
receive cash severance benefits under both this Agreement and any other
severance pay or salary continuation program, plan or other arrangement with the
Company.
(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
 (c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.
(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(g) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than their choice-of-law provisions).

5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
                            
_______________________
Jesper Andersen



 
                            
INFOBLOX, INC.
 
By: ____________________
Title: ___________________

 



6

